United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       August 31, 2006

                                                                 Charles R. Fulbruge III
                                No. 05-10954                             Clerk
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANANIAS DEMETRIUS NICKERSON,

                                           Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                          No. 3:99-CR-112-6
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Ananias Nickerson pleaded guilty of possession with intent to

distribute cocaine base; he was sentenced to 27 months of imprison-

ment and five years of supervised release.            He appeals the three-

year term of imprisonment imposed following the revocation of his

term of supervised release.

      Nickerson argues that the district court erred by refusing to

hold his revocation hearing within a reasonable time under FED. R.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10954
                                 -2-

CRIM. P. 32.1.   The Sixth Amendment right to a speedy trial is not

applicable to revocation hearings.     See United States v. Tippens,

39 F.3d 88, 89-90 (5th Cir. 1994).   The right to a revocation hear-

ing accrues once the warrant has been executed and the defendant

has been taken into federal custody.     Id.    Nevertheless, due pro-

cess rights may be impeded by a delay in the execution of a warrant

“if the delay undermines [defendant’s] ability to contest the issue

of the violation or to proffer mitigating evidence.”     Id.   The rec-

ord does not reflect that Nickerson suffered any specific prejudice

from the delay in executing the warrant.       Moreover, the two-month

delay between the execution of the warrant and the revocation hear-

ing was not unreasonable.

     Nickerson argues that the sentence is unreasonable.       Although

the three-year term of imprisonment imposed on revocation of super-

vised release exceeded the sentencing range indicated by the policy

statements in chapter 7 of the sentencing guidelines, it did not

exceed the statutory maximum term of imprisonment the district

court could have imposed.   See 18 U.S.C. § 3583(e)(3).     According-

ly, Nickerson’s revocation sentence was neither “unreasonable” nor

“plainly unreasonable.” See United States v. Hinson, 429 F.3d 114,

120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     AFFIRMED.